DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 3 and 9-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the solid-state imaging device of claim 3, in particular the limitations of a photodiode; wherein, in a plan view, the first wire comprises a convex portion; wherein, in a plan view, the convex portion and the anode overlap with each other, wherein the fourth wire is provided in a same layer as the first wire and the fifth wire, wherein, in a plan view, the fourth wire is provided between the first wire and the fifth wire, wherein the second wire is provided in a same layer as the third wire and the sixth wire, wherein the fifth wire intersects with the second wire, the third wire, and the sixth wire. The prior art does not disclose or suggest the solid-state imaging device of claim 13, in particular the limitations of a photodiode; wherein, in a plan view, the first wire comprises a convex portion; wherein, in a plan view, the convex portion and the anode overlap with each other, wherein the fourth wire is provided in a same layer as the first wire and the fifth wire, wherein, in a plan view, the fourth wire is provided between the first wire and the fifth wire, wherein the second wire is provided in a same layer as the third wire and the sixth wire, wherein the fifth wire intersects with the second wire, the third wire, and the sixth wire. The prior art does not disclose or suggest the solid-state imaging device of claim 18, in particular the limitations of a photodiode; wherein, in a plan view, the first wire comprises a convex portion; wherein, in a plan view, the convex portion and the anode overlap with each 
The closely related prior art, Zhang et al. (US 20090207332) discloses (Figs. 1A-3D) an electronic device comprising: a photodiode (1001); a first transistor (1003); a second transistor (T2); a third transistor (TFT adjacent and parallel to 1003); wherein a first wire electrically connected to an anode of the photodiode (1001).
However, the prior art does not disclose or suggest the solid-state imaging device of claim 3, in particular the limitations of a photodiode; wherein, in a plan view, the first wire comprises a convex portion; wherein, in a plan view, the convex portion and the anode overlap with each other, wherein the fourth wire is provided in a same layer as the first wire and the fifth wire, wherein, in a plan view, the fourth wire is provided between the first wire and the fifth wire, wherein the second wire is provided in a same layer as the third wire and the sixth wire, wherein the fifth wire intersects with the second wire, the third wire, and the sixth wire. Claim 3 is therefore allowed, as are dependent claims 9-12. The prior art does not disclose or suggest the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871